DETAILED ACTION

Status of Claims

Amendment filed 12/08/2020 is acknowledged. Claims 7,8 are canceled.  Claims 1-4 remain withdrawn from consideration.  Claims 1-5,9,10 are pending. Claims 5,9,10 are under consideration. 
 101 
	Pri

Claim Rejections - 35 USC § 101
101 Rejection
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 5,9,10 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.


The October 2019 updated Patent Subject Matter Eligibility Guidelines (PEG) articulate the following to evaluate subject matter eligibility:
Step 1.    Are the claims directed to a process, machine, manufacture or composition of matter?
Step 2A Prong One.   Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea?  A claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim. For abstract ideas judicial exception, the abstract ideas include groupings of Mathematical Concepts and Mental Processes.   
Mental Processes include concepts performed in the human mind, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion. 
Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.

Mathematical Concepts include:
mathematical relationships which may be expressed in words or using mathematical symbols
mathematical formulas or equations: a claim that recites a numerical formula or equation will be considered as falling within the “mathematical concepts” grouping. In addition, there are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.
mathematical calculations. A claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation

Step 2A Prong Two  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)

Step 2B  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

Step 1

With regard to (1), the instant claims recite a computer-recording medium (claims 5,10), and a calculation device comprising said computer-recording medium (claim 9), and thus said claims are properly drawn to one of the four statutory categories of invention.  

Step 2A Prong One.

With regard to 2A Prong One, under the broadest most reasonable interpretation, the instant claims recite judicial exceptions that are an abstract idea of the type that is in the grouping of “mathematical concepts, such as relationships, formulas, calculations” and/or “mental process”, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion.

Steps drawn to a mental process recited in the claims include dividing trajectory into groups based on molecular mechanic interaction energy,  obtaining average value of interaction energy, identifying and extracting fragments having large interaction values, dividing trajectory into groups based on energy values. 
The steps are able to be performed in the mind, but for the recitation of the computer system. Other than reciting “computer-readable non-transitory recording medium comprising a program stored thereon nothing in the claim element precludes the step from practically being performed in the human mind.  There are no specifics in 

Claim 10 addresses performing molecular dynamic simulations – in the absence of showing to the contrary, such computational steps are not viewed as necessarily rooted in computer technology. See more in step 2B of the analysis. 


 Mathematical concepts recited in the claims include calculating value (E) of expected interaction energy.. The specification indicates that the determination of expected energy E is a matter of mathematical computation. See paragraphs 91, 97. 

Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application.
Step 2A Prong Two.


The 2019 PEG defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception.






Step 2B

Because the claims fail under (2A), the claims are further evaluated under (2B).  The claims herein do not include additional elements that are sufficient to amount to significantly more than the judicial exception under (2B) because the recited additional other than the abstract idea per se that amount to no more than mere instructions to implement the idea on generically recited systems that serve to perform generic computer functions that are well-understood, routine, and conventional activities, like the use of generic computer elements such as a microprocessor or a user interface, do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014).   

Further, the step of molecular dynamic simulation, if viewed as necessarily performed by a computer (e.g., as addressed in paragraphs 58,59 of the specification), is a well-understood, routine and conventional computer simulation method for studying the physical movements of atoms and molecules wherein the atoms and molecules are allowed to interact for a fixed period of time, giving a view of the dynamic evolution of the system.  See Al-Hashimi et al. (US 20110172981), and reviews of  Marco et al. (ChemMedChem (2007), 2(10), 1388-1401), and Rongan et al. (Perspectives in Drug Discovery and Design, 9/10/11, 181-209, 1998), for example. Thus, such additional limitation is insufficient – primarily because the limitation  “sets forth well-understood, routine and conventional activity” and is drawn to the activities that an artisan would have relied upon to achieve the goals of the invention.

Thus, the instant claims do not include an inventive concept.

R
Response to arguments
Applicant is reminded that applicants and their attorneys or agents are required to conduct their business with the United States Patent and Trademark Office with decorum and courtesy which current communication does not demonstrate.  Papers presented in violation of this requirement will be submitted to the Director and will not be entered. A notice of the non-entry of the paper will be provided.  See MPEP, Appendix R, 1.3.

Applicant argues that there are no steps drawn to “mathematical operation” as the steps of using average values of Em  are not mathematical operations.  In response,  calculating value (E) of expected interaction energy is a mathematical operation as demonstrated in paragraphs 91, 97 of specification. 
Applicant argues that paragraphs 32 and 149 of specification “reflect improvement in the functioning of a computer” and therefore, "the claim integrates the judicial exception into a practical application".  In response, statements that the invention “can efficiently calculate” (paragraph 32), and enhance reliability of calculation result (paragraph 149) relate to the nature of calculation steps and do not demonstrate any improvement in functioning of a computer-readable medium or device containing thereof. 
Further, applicant argues that “significantly more than the judicial exemption”” is recited the step addressing dividing the data of simulated trajectory of target and drug 

Conclusion.
	No claims are allowed

Applicant's amendment necessitated the revised ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Final A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-9047.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb